PER CURIAM
Defendant appeals from his convictions for a number of offenses, three of which, attempted murder, assault in the first degree, and unlawful use of a weapon, arose from the same incident. Defendant used a firearm in committing those offenses, and the trial court imposed a 60-month minimum sentence under ORS 161.610 on each conviction. Defendant assigns error to the imposition of more than one gun minimum sentence for convictions arising out of the same criminal episode. The state concedes error, and we agree. State v. Dam, 111 Or App 15, 825 P2d 286, rev den 313 Or 300 (1992).
Defendant’s other assignment of error does not require discussion.
Sentences under ORS 161.610 on counts one, two, and three vacated and remanded for resentencing; otherwise affirmed.